DETAILED ACTION
Notice to Applicant
In the amendment dated 10/11/2022, the following has occurred: Claims 1 and 2 have been amended; Claims 6-7 have been canceled; Claims 10-16 have been added.
Claims 1-5 and 8-16 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Claim 1 has been amended to be directed towards a “bus bar assembly kit.” This phrase does not appear in the specification as filed. The claims are also rejected under 112(b) for indefiniteness because it is unclear what positive structural features are required by the addition of the phrase. The limitation “wherein one of the first and second type frame is selected” appears to be a limitation of intended use, suggesting a final apparatus with only one frame type. There is no explicit mention of an extra, un-used frame being a part of the claimed apparatus in the claims, and so it is unclear whether the claimed “kit” differs from a bus bar assembly that is made-to-order. 
	Making a known part adjustable, where needed, is not a patentable advance. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) and MPEP 2144.04 V. D. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. The Office has interpreted the claims to require a bus bar assembly having at least a first type frame or a second type frame that is capable of interfacing with a given battery frame, wherein the battery frame is itself capable of interfacing with more than one bus bar assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2016/0248070 to Ahn et al.) in view of Eom (US 2016/0268652 to Eom et al.) and Choi (US Patent No. 9,583,748 to Choi et al.).
	Regarding Claims 1 and 8-9, Ahn teaches:
a battery module with a plurality of cells comprising a bus bar assembly, the assembly comprising a frame having a plurality of through holes 133 with a plurality of electrode leads 122, each lead extending through one through hole (Fig. 5, paras 0049-0050)

    PNG
    media_image1.png
    475
    633
    media_image1.png
    Greyscale

a plurality of sensing bus bars 136 integrally provided on the frame 138 (Figs. 1-5, para 0068, etc.)
a circuit board interconnect 236e that is configured to connect any one pair of sensing bus bars among the plurality of sensing bus bars to each other (Figs. 9/11, para 0084)
wherein the cells can be arranged in parallel or series or a combination thereof (para 0005)
a terminal bus bar configured to connect an end bus bar to an external terminal (para 0006 discusses the ordinary skill in the art concerning input/output terminals)
	Insofar as Ahn does not explicitly how the input/output terminals are connected to the bus bars, the Office points to Eom (Fig. 8, paras 0082-0085) and Choi (Figs. 7-9, column 5 lines 44-55) for the proposition that a bus leading from the interconnecting busses of a cell stack to input/output terminals was a conventional part of a bus bar assembly in the art that would have been obvious to use in order to link the cell stack up to the external terminals. 
	Ahn does not explicitly teach:
wherein the interconnecting circuit board is an “inter bus bar” 
	Circuit boards and bus bars were substitutable equivalents for each other. Eom teaches a similar bus bar assembly in which sensing bus bars are linked to a nearby pair member via inter bus bars 230 (Figs. 4-8) to aggregate sensing data. Choi teaches an “inter bus bar” to electrically connect positive and negative bus bars to form a series connection. Ahn teaches that the bus bar assembly disclosed therein is amenable to any particular series/parallel configuration, and the high ordinary skill in the art rendered obvious various connection configurations, including configurations in which parallel connections at a bus bar were connected to opposite polarity bus bars via inter bus bars (as is taught in e.g. Choi). It would have been obvious to one of ordinary skill to link pairwise sensing bus bars via inter bus bars with the motivation to connect adjacent sensing bus bars in a desired series/parallel configuration, as was conventional in the art.
	Ahn also teaches: 
alternative bus bar assemblies with different “frame types” within the broadest reasonable interpretation of that phrase  (compare Fig. 9 with Fig. 11)
	Ahn does not explicitly teach:
alternative assemblies wherein either each through hole accommodates only one electrode lead or each through hole can accommodate more than one electrode lead
	Although Ahn teaches embodiments wherein each lead is matched to its own through hole, it was known in the art to combine electrode leads before attaching to a corresponding bus bar. Eom, for example, teaches aligning two electrode leads for each through hole (see Fig. 10), while Choi teaches that for parallel connections the two electrode tabs can be joined up and then fed over a bus bar (see e.g. Fig. 9). It would have been obvious to one of ordinary skill in the art to provide alternative frame assemblies for different parallel/series arrangements including at least one frame type like that disclosed in Ahn with one electrode tab fed through each frame opening and another frame type in which electrode tabs are joined together as they are fed through a single opening. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 10 and 15-16, Ahn teaches:
a bus bar assembly comprising a frame having a plurality of through holes 133 with a plurality of electrode leads 122, each lead extending through one through hole (Fig. 5, paras 0049-0050)
a plurality of sensing bus bars 136 integrally provided on the frame 138 (Figs. 1-5, para 0068, etc.)
a circuit board interconnect 236e that is configured to connect any one pair of sensing bus bars among the plurality of sensing bus bars to each other (Figs. 9/11, para 0084)
wherein the cells can be arranged in parallel or series or a combination thereof (para 0005)
a terminal bus bar configured to connect an end bus bar to an external terminal (para 0006 discusses the ordinary skill in the art concerning input/output terminals)
	Insofar as Ahn does not explicitly how the input/output terminals are connected to the bus bars, the Office points to Eom (Fig. 8, paras 0082-0085) and Choi (Figs. 7-9, column 5 lines 44-55) for the proposition that a bus leading from the interconnecting busses of a cell stack to input/output terminals was a conventional part of a bus bar assembly in the art that would have been obvious to use in order to link the cell stack up to the external terminals. 
	Ahn does not explicitly teach:
wherein the interconnecting circuit board is an “inter bus bar” 
	Circuit boards and bus bars were substitutable equivalents for each other. Eom teaches a similar bus bar assembly in which sensing bus bars are linked to a nearby pair member via inter bus bars 230 (Figs. 4-8) to aggregate sensing data. Choi teaches an “inter bus bar” to electrically connect positive and negative bus bars to form a series connection. Ahn teaches that the bus bar assembly disclosed therein is amenable to any particular series/parallel configuration, and the high ordinary skill in the art rendered obvious various connection configurations, including configurations in which parallel connections at a bus bar were connected to opposite polarity bus bars via inter bus bars (as is taught in e.g. Choi). It would have been obvious to one of ordinary skill to link pairwise sensing bus bars via inter bus bars with the motivation to connect adjacent sensing bus bars in a desired series/parallel configuration, as was conventional in the art.
	Regarding Claims 2 and 11, Ahn teaches:
wherein the bus bars are integrally formed within the broadest reasonable interpretation of the phrase
	The limitation “formed by adding a material constituting the frame to the plurality of sensing bus bars” is interpreted to be a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1]. See also previously cited US 2016/0164054 to Yamamoto, directed towards bus bar assemblies, which teaches injection molding of frames formed integrally with bus bars. Such injection molding was a conventional technique in the art for forming bus bar assemblies. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 3-4, and 12-13, Ahn teaches:
straight interconnectors (Figs. 9 and 11)
	Eom and Choi both teach alternative shapes for inter bus bars, including straight shapes. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  
	Regarding Claims 5 and 14, Ahn does not teach;
the shape of the terminal bus bars
	Choi, however, teaches terminal bus bars with bent shapes having two contact points (Figs. 8-9). Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  

Response to Arguments
In response to the amendments filed 10/11/2022 the rejections have been modified to rely on Ahn et al. The arguments have been fully considered but do not address the newly cited art and accompanying obviousness rationale. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723